NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Restriction Election

Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 10/20/2017, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of between Species A-B of Set I and Species A-E of Set II is withdrawn.  Claims 7-8, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 20, directed to a method remains withdrawn from consideration (and is currently cancelled) because it does not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 7-8.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “An ablation system, comprising: an elongate shaft having a distal region; and a plurality of electrically conductive ablation tines disposed at the distal region; wherein each of the plurality of ablation tines includes an electrically conductive tubular member 
The closest prior art is regarded as Behl et al. (2004/0158239, previously cited) teach an ablation system comprising deployable distal and proximal ablation arrays, but fail to teach any type of flexible circuit.  Kallback et al. (2012/0172696, previously cited) teaches a flexible circuit folded within a catheter to provide power to two ring electrodes, but fail to teach a flexible circuit within an ablation tine that is conductive along its entire length.  Kallback et al. (2009/0143651, previously cited) teach a flexible circuit comprising a temperature sensor adjacent electrodes, but fail to teach a flexible circuit within an ablation tine that is conductive along its entire length.  See also Pietroski et al. (5,456,254, previously cited), Kordis (5,499,981, previously cited), Honour et al. (2007/0219551, previously cited) all teach flexible ablation spines that comprise flexible circuits, but fail to teach a flexible circuit within an ablation tine that is conductive along its entire length
Claims 1-11, 21-27 & 29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794